SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

549
CA 14-01097
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


DAVID K. BORYSZEWSKI, PLAINTIFF-APPELLANT,

                     V                                              ORDER

JOHN E. HENDERSON, GENERAL MOTORS ACCEPTANCE
CORPORATION, NIAGARA FRONTIER RECOVERY, LLC,
AND NIAGARA FRONTIER RECOVERY AND REMARKETING,
LLC, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA (JON F. MINEAR OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

GOLDBERG SEGALLA LLP, BUFFALO (PAUL D. MCCORMICK OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered March 17, 2014. The order denied plaintiff’s
motion to set aside the jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:   June 12, 2015                         Frances E. Cafarell
                                                 Clerk of the Court